PER CURIAM.
After the trial court entered a final judgment of foreclosure of a mechanic’s lien in favor of a plumbing company, the defendant property owners, who are appel-lees, exercised their right of redemption by paying the amount due. Additional judgments were entered for attorney’s fees and costs in the foreclosure. The property was sold to the plumbing company for $100 at a public sale on one of the judgments, and a third judgment was entered thereafter. The owners then paid off the additional judgments, and the court entered an order indicating that the property would be “free and clear of all liens and encumbrances.”
Appellant Novastar, which held a $200,000 mortgage superior to the lien, and was not a party to the lien foreclosure, moved to vacate that order, pointing out that the order should have made the property free only of the liens associated with the plumbing company’s claim. The trial court denied the motion to vacate, and Novastar appeals.
Appellees have provided us with no legal basis for the trial court to have canceled this mortgage. We therefore reverse so that the language making the property free and clear of all encumbrances, which was clearly a mistake under these facts, is deleted.
GUNTHER, FARMER and KLEIN, JJ., concur.